Title: To James Madison from Sylvanus Bourne, 23 September 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amsterdam Sepr 23 1801.
					
					I had yesterday the honor to address you via 

Baltimore since which have recd the inclosed to my care.  In 

the letter just referred to I sent you a Gazette giving some 

detail acct. of a Revolution or change in the Govt. of this 

Country then operating at the Hague.  Many defects were 

found to belong to the last constitution which called for a 

remedy, & three of the Existing Directory, formed a new 

plan & sent it down to the Legislature for its approbation & to 

decide on the time that it should be presented to the people 

at large for their vote on it.  The questions thereon were of 

course discussed, & during which a  protest came down 

from the two members of the Directory which were in the 

Minority & opposed to the new plan & the result of the 

Legislative discussion was a rejection of it by a majority of 

two.  Upon this Event the three members of the Directory who 

had formed the plan, immediately sent a Civil officer attended 

by Military Escort, to dissolve or adjourn the Legislative body 

& closed the doors of the Chambers where they met with 

seals, forbidding any further deliberation on that or any 

Subject till the 11h. of Octr. deciding that in the Interval the 

new Constitution should be sent to the people for their 

approbation or rejection.
					I must confess my regret that such a method has 

been pursued to insure a majority or enforce a decision in the 

Legislature favorable to the views of the executive as it 

violates one of the first maxims & one of the strongest 

pillars of all republican Institutions—“that the voice of 

the Majority is to be Obeyed”.  If at the moment that 

majority could not be obtained in the course of a calm & 

dispassionate deliberation on the proposition before them 

it would been more consonant to the reason & propriety of 

the case as well as conformable to true republican 

principles to have waited till a further experience of 

the defects of the old constitution should have 

produced those further convictions in the minds of the 

members of the necessity of a new one that would have 

consequently brought the change about in a legal & formal 

 manner.  These are humble sentiments on the subject, 

which I however do not express here, As I esteem it to be my 

duty to myself & Country to keep aloof from every shadow of 

party Character & to avoid the impossibility of such an 

imputation in any point of view.  They have my regrets on like 

occasion & my best wishes for a Successfull issue to their 

Struggles for the establisht. of such a Govt. as should ensure 

their liberty peace & prosperity.
					I have often had occasion since my Residence in 

Holland to congratulate my fellow Citizens of the US on the 

great advantages they possess over those in Europe, arising 

from their more just & correct conceptions of the principles of 

liberty & Self Govt.  May they know how duly to appretiate the 

blessings they enjoy & to cherish with affection, whatever will 

tend to their promotion & duration.  I am with the greatest 

Respect Sir Yr Ob Sert
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
